DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.  Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9-10 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,386,250 to Liu (Liu).
Concerning claim 1, Liu discloses a rotating disc assembly for use on a stump grinder comprising: 

a bit securing sub-assembly (30, 50) comprising a bit holder member (30) mechanically connected to the rotating disc member (20, via 60) and having a first portion (E1 in the figure reproduced below) extending in a first direction, and a second portion (E2 in the figure reproduced below) extending from said first portion along a second direction that is not parallel to said first direction; 
a bit (40) mechanically connected to the bit holder member (30) by a fastening hardware (32); and 
a first portion of the peripheral edge (E3 in the figure reproduced below) extending a further distance in the radial direction than a second portion (E4 in the figure reproduced below) of the peripheral edge; 
wherein the bit (40) and the bit securing sub-assembly (30) are sized, shaped, located and/or connected so that the first bit (40) is at least partially shielded by a footprint of the first portion of the peripheral edge (E3, see figure 4).
Concerning claim 2, Liu discloses said bit securing sub-assembly (30) is not permanently mechanically connected to the peripheral edge (as it is attached via bolt 60).
Concerning claim 3, Liu discloses the bit (40) is at least 50% shielded by the footprint of the first portion of the peripheral edge (E3).
Concerning claim 4, Liu discloses the bit (40) is at least 90% shielded by the footprint of the first portion of the peripheral edge (E3).
Concerning claim 5, Liu discloses the bit holder (30) is L-shaped and the first portion (E1) and the second portion (E2) of the bit holder are connected to form a generally right angle.
Concerning claim 6, Liu discloses the fastening hardware (32) extends through co- axially aligned holes (31, 41) formed in the bit holder member (30) and the bit (40).
Concerning claim 7, Liu discloses said bit (40) further comprises a radial extension (E5 in the figure reproduced below) in a radial direction greater than a radial extension of the first portion of the peripheral edge (E3) in the radial direction measured when said bit holder member (30) is mechanically connected to a peripheral edge of a rotating disc member (20).
Concerning claim 9, Liu discloses the bit (40) further comprises a substantially planar surface (E6 in the figure reproduced below) facing the first direction.
Concerning claim 10, Liu discloses the bit (40) further comprises a substantially non-planar surface (E7 in the figure reproduced below) facing the first direction.
Concerning claim 13, Liu discloses the bit holder (30) has a first surface extending a first distance in a first direction, a bottom surface extending a second distance in a second direction, a first side surface extending a third distance in a third direction, and a second side surface extending a fourth distance in a fourth direction; the bit has a top portion, a first side portion and a second side portion, wherein: the top portion of the bit (40) extends a further distance in the first .

Claim(s) 1-5 and 7-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,698,477 to Bennington (Bennington).
Concerning claim 1, Bennington discloses a rotating disc assembly for use on a stump grinder comprising: 
a rotating disc member (12) having a peripheral edge and defining a central axis (at 24) and a radial direction; 
a bit securing sub-assembly (14) comprising a bit holder member (14) mechanically connected to the rotating disc member (10, via 80) and having a first portion (60) extending in a first direction, and a second portion (54) extending from said first portion along a second direction that is not parallel to said first direction; 
a bit (16) mechanically connected to the bit holder member (14) by a fastening hardware (106); and 
a first portion of the peripheral edge (E11 in the figure reproduced below) extending a further distance in the radial direction than a second portion (E12 in the figure reproduced below) of the peripheral edge; 

Concerning claim 2, Bennington discloses said bit securing sub-assembly (14) is not permanently mechanically connected to the peripheral edge (as it is attached via bolt 80).
Concerning claim 3, Bennington discloses the bit (16) is at least 50% shielded by the footprint of the first portion of the peripheral edge (E11).
Concerning claim 4, Bennington discloses the bit (16) is at least 90% shielded by the footprint of the first portion of the peripheral edge (E11).
Concerning claim 5, Bennington discloses the bit holder (14) is L-shaped and the first portion (54) and the second portion (60) of the bit holder are connected to form a generally right angle.
Concerning claim 7, Bennington discloses said bit (16) further comprises a radial extension (102) in a radial direction greater than a radial extension of the first portion of the peripheral edge (E11) in the radial direction measured when said bit holder member (14) is mechanically connected to a peripheral edge of a rotating disc member (12).
Concerning claim 8, Bennington discloses the first portion of the peripheral edge (E11) tapers in the first direction.
Concerning claim 9, Bennington discloses the bit (16) further comprises a substantially planar surface (E13 in the figure reproduced below) facing the first direction.
Concerning claim 10, Bennington discloses the bit (16) further comprises a substantially non-planar surface (E14 in the figure reproduced below) facing the first direction.
Concerning claim 11, Bennington discloses the first portion of the peripheral edge (E11) further comprises at least one axial extending protrusion (E15 in the figure reproduced below) on a lateral surface thereof.
Concerning claim 12, Bennington discloses the at least one axial extending protrusion (E15) further comprises a side configured to control the flow of chips when the rotating disc member is in use on the stump grinder.


    PNG
    media_image1.png
    316
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    574
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    663
    583
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive. Applicant argues the neither Liu nor Bennington discloses a first portion of the peripheral edge extending a further distance in the radial direction than a second portion of the peripheral edge.  However both references clearly show this.  The radial direction is the distance from the center of the rotating disc member to an outside edge, i.e. a radius of the disc.  As clearly seen in Liu the first portion of the peripheral edge (E3) extends in a further radial direction (i.e. a bigger radius) than the second portion of the peripheral edge (E4).  Similarly, as clearly seen in Bennington, the first portion of the peripheral edge (E11) extends in a further radial direction (i.e. a bigger radius) than the second portion of the peripheral edge (E12).  These distances were measured using a ruler which explicitly showed this.  As such applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        03/04/2021